Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest a An actuator, comprising: a magnet; a driving coil facing the magnet; a driver configured to move the magnet in at least one of an optical axis direction and a direction perpendicular to the optical axis; a position calculation processor, comprising sensing coils, configured to calculate a position of the magnet, according to frequencies of oscillation signals generated by counting the frequencies of the oscillation signals using a reference clock, based on inductance levels of an inductor of the sensing coils that excludes a subset of the inductance levels as claimed by claim 1; an actuator, comprising: a magnet; a driving coil facing the magnet; a driver configured to move the magnet in at least one of an optical axis direction and a direction perpendicular to the optical axis by applying a driving signal to the driving coil; and a position calculation processor comprising a sensing coil, wherein inductance levels of the sensing coil varies according to movements of the magnet, and wherein the position calculation processor calculates a position of the magnet according to frequencies of oscillation signals generated based on changes in the inductance levels by counting the frequencies of the oscillation signals using a reference clock as claimed in claim 10; an actuator, comprising: a magnet disposed on a side of a lens holder of a lens module; a driving coil disposed on a substrate, facing the magnet, to move the lens module in an optical axis direction; and a position calculation processor comprising sensing coils positioned on the substrate facing the magnet, wherein a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH